PER CURIAM.
Fitolay Demesmin appeals the denial of his post-conviction motion filed pursuant to rule 3.850, Florida Rules of Criminal Procedure. Because appellant failed to allege a sufficient legal basis to challenge the voluntariness of his guilty plea, we affirm.
However, we note that in another part of the motion, Demesmin alleged that before he entered his guilty plea, his attorney misinformed him that he would receive a sentence of two years. Instead, he was sentenced to 10 years. If, on a claim of ineffective assistance of counsel, Demesmin can establish that he relied on misinformation about the length of the sentence he would receive in making his decision to enter the plea, he may *1280be entitled to post-conviction relief. Affir-mance is, therefore, without prejudice to file a second motion, within the time remaining under rule 3.850, that includes a legally sufficient claim for relief on this additional ground. Days v. State, 637 So.2d 66 (Fla. 1st DCA 1994); Matthews v. State, 614 So.2d 25 (Fla. 1st DCA 1993).
STEVENSON, GROSS and TAYLOR, JJ., concur.